DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit for sending and receiving electronic messages” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 1 recites the limitation "the delivery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
(2) Claim 1 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This issue can be resolved by changing “the device” to --the emergency assistance device--. 
(3) Claim 1 recites the limitation "the device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This issue can be resolved by changing “the device” to --the emergency assistance device--. 
"the device" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  This issue can be resolved by changing “the device” to --the emergency assistance device--. 
(4) Same issue as above exists in beginning of dependent claims 2-6, line 1.
(5) Claim 7 recites the limitation "the delivery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
(6) Claim 7 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
(7) Claim 7 recites the limitation "the device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
(8) Claim 7 recites the limitation "the visual and/or audible range" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
(9) Claim 7 recites the limitation "the device" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
(10) Claim 7 recites the limitation "the device" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
(11) Claim 7 recites the limitation "the emergency assistance device" in lines 2 and lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
(12) Claim 12 recites the limitation "the location" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 (13) Claim 12 recites the limitation "the emergency assist devices" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  This issue can be "the emergency assist devices" to "the plurality of emergency assist devices".
(14) Claim 12 recites the limitation "the location" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
(15) Claim 12 recites the limitation "the located emergency assist devices" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over KATZ et al. (US 20200135005) (hereinafter Katz) in view of AKRAM et al. (US 20210228893) (hereinafter Akram).

    PNG
    media_image1.png
    408
    629
    media_image1.png
    Greyscale

Regarding claims 1 and 7:
As shown in figures 1-20 Katz discloses an emergency assistance device for facilitating the delivery of emergency equipment to an emergency site (par 0094), wherein the device is physically associated with the emergency equipment and the device (see figures 1-3 and 10-12, abstract, par 0094) comprises: 
5a communication unit (1267 in figure 10) for sending and receiving electronic messages (figure 2 shows a communication unit 216 is transmitting and receiving electronic messages.  Also see figures 3 and 12) (par 0278); 
at least one alert device (267 in figure 2) for providing an alert to at least one passerby in visual or audible range of the at least one alert device (par 0019, 0076-0077); 
a GPS sensor (173 in figure 1B, par 0063); 
at least one motion sensor (par 0095); 10
memory comprising mapping software (158 in figures 1C-1D and also see figures 18-19); and 
a processor (161 in figure 1B) that is operatively coupled to the communication unit (par 0026), the at least one alert device, the memory (171 in figure 1B), the at least one motion sensor and the GPS sensor (173 in figure 1B), wherein the processor (161 in figure 1B) is configured to: 
control the at least one alert device to generate an alert when the 15communication unit receives (see communication unit receives 367A, 367B, 360E in figures 2-3) (par 0079, 0303-0304) a remote activation electronic message (in par 0008 Katz teaches “the EMS can use emergency data received from an ESP to provide the ESP with functional enhancements, such as the ability to remotely activate a school building's emergency lockdown system”.  Also see par 0094, 0099, 0120).  
Katz discloses all of the subject matter as described above except for specifically teaching generate and provide direction instructions to the at least one passerby using the GPS sensor and the mapping software when the processor detects, via the at least one motion sensor, that the emergency assistance device is picked up or being moved by the at least one 20passerby and provide usage instructions for using the emergency equipment at the emergency site when the processor determines that the device has arrived at the emergency site.
However, Akram in the same field of endeavor teaches generate and provide direction instructions to the at least one passerby using the GPS sensor and the mapping software when the processor detects, via the at least one motion sensor, that the emergency assistance device is picked up (figure 4, par 0070, 0078, 0110, 0117) or being moved by the at least one 20passerby; and provide usage instructions for using the emergency equipment at the emergency site when the processor determines that the device has arrived at the emergency site (figure 6 shows usage instruction for using the emergency equipment at the emergency site when the processor determines that the device has arrived at the emergency site.  See par 0106-0112).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use Automated 25External Defibrillator (AED) and GPS mapping system as taught by Akram to modify the Automated 25External Defibrillator (AED) system and method of Katz in order to provide directions to the nearby AED  (par 0117) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 2 and 8:
Katz further discloses wherein the emergency equipment is an Automated 25External Defibrillator (AED) (par 0305), the emergency site is a victim location where a victim has suffered cardiac arrest and the usage instructions comprise instructions on applying the AED (par 0305).
Katz discloses all of the subject matter as described above except for specifically teaching and optionally performing CPR on the victim.
However, Akram in the same field of endeavor teaches and optionally performing CPR on the victim (par 0045).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use Automated 25External Defibrillator (AED) and GPS mapping system as taught by Akram to modify the Automated 25External Defibrillator (AED) system and method of Katz in order to performing cardiopulmonary resuscitation (CPR) on the SCA subject (par 0045) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 3 and 9:
Katz further discloses generating at least one status update (342 in figure 3) on a location of the emergency assistance device using the processor and sending the at (par 0105, 0291, 0294).  

Regarding claims 4 and 10:
Katz further discloses wherein the processor is configured to generate at least one status update (342 in figure 3) on treatment of the victim and use the communication unit to send the at least one status update to a remote device or server (par 0105, 0291, 0294).  

Regarding claim 5:
Katz further discloses wherein the device comprises a speaker (154 in figure 1D, par 0065) and/or light 5source and the processor is configured to generate at least one control signal to control the speaker to generate a sound signal (par 0065, 0110, 0348) and/or to control the light source to generate a light signal.  

Regarding claims 6 and 11:
Katz further discloses wherein upon receiving the remote activation control message (par 0120, 0305), the processor is configured to generate an electronic message that is 10transmitted by the communication unit to a device used by a registered lay rescuer, an emergency dispatcher, and/or an EMS person with instructions for performing one or more actions (par 0008, 0020, 0058).

Regarding claim 12:
As shown in figures 1-20 Katz discloses a server for facilitating the delivery of emergency equipment to an emergency 15site (see figures 1-3 and 10-12, abstract, par 0094), the server comprising: 
a communication unit (1267 in figure 10) for sending and receiving electronic messages to and from a plurality of emergency assist devices that are associated with a plurality of emergency equipment devices (figure 2 shows a communication unit 216 is transmitting and receiving electronic messages.  Also see figures 3 and 12) (par 0278); 
a data store (171 in figure 1B) that comprises an emergency assist device database (135 in figure 1A) including 20data on the location of the emergency assist devices (par 0014, 0051); and 
a processor (161 in figure 1B) that is operatively coupled to the communication unit (1267 in figure 10) and the datastore (171 in figure 1B), wherein the processor is configured to: 
receive a location of an emergency site (par 0020, 0275); and 
send a remote activation electronic message to the located emergency assist devices (in par 0008 Katz teaches “the EMS can use emergency data received from an ESP to provide the ESP with functional enhancements, such as the ability to remotely activate a school building's emergency lockdown system”.  Also see par 0094, 0099, 0120).  

However, Akram in the same field of endeavor teaches locate the emergency assist devices that are within a predefined 25distance of the location of the emergency site (par 0045).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of Katz in order to locate a location of an automated external defibrillator (AED) for use on the SCA victim (par 0045) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 13:
Katz further discloses wherein the processor (161 in figure 1B) is configured to access an EMS database (137 in figure 1B) to locate contact data for one or more EMS personnel (par 0021) and send an electronic 30message to a communication device of one or more EMS personnel to indicate the location of the emergency site (par 0054, 0076-0077).  

Regarding claim 14:
Katz further discloses wherein the processor 161 in figure 1B) is configured to access a registered user database (180 in figure 1B) to locate contact data for one or more registered lay rescuers (par 0014, 0068) and send an electronic message to a communication device of the one or more registered lay rescuers to indicate the location of the emergency site (par 0068, 0278, 0287).  
Regarding claim 15:
Katz further discloses wherein the server is configured to receive a phone call, convert the phone call to text (“speech-to-text translation” interpreted to be “convert the phone call to text”.  See par 0348) and parse the text to determine the location of the emergency site (par 0283, 0285).

Regarding claim 16:
Katz further discloses wherein the server is configured to receive an emergency electronic message, and parse text in the emergency electronic message to determine the location of the emergency site (par 0283, 0285).  

Regarding claim 17:
Katz further discloses wherein the server is a remote emergency server or an institutional server (EMS server shown in figure 1 interpreted to be an institutional server.  See par 0071).


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631